UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6873


TERRON GERHARD DIZZLEY,

                    Plaintiff - Appellant,

             v.

MELVIN GARRETT, Investigator, Georgetown County,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. R. Bryan Harwell, Chief District Judge. (2:19-cv-00530-RBH)


Submitted: January 31, 2022                                       Decided: February 2, 2022


Before WILKINSON and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terron Gerhard Dizzley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terron Gerhard Dizzley appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 action as

time-barred. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court and deny Dizzley’s motion for this court

to take original jurisdiction. Dizzley v. Garrett, No. 2:19-cv-00530-RBH (D.S.C. May 18,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2